No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 1 of
                                        71
         No. 1:17-bk-00021           Doc 792         Filed 05/11/20          Entered 05/11/20 13:25:33   Page 2 of       Page 2
                                                               71
B 25C (Official Form 25C) (12/08)

14. HAVE YOU SOLD ANY ASSETS OTHER THAN INVENTORY THIS MONTH?
15. DID ANY INSURANCE COMPANY CANCEL YOUR POLICY THIS MONTH?
16. HAVE YOU BORROWED MONEY FROM ANYONE THIS MONTH?
17. HAS ANYONE MADE AN INVESTMENT IN YOUR BUSINESS THIS MONTH?
18. HAVE YOU PAID ANY BILLS YOU OWED BEFORE YOU FILED BANKRUPTCY?


                                                    TAXES
DO YOU HAVE ANY PAST DUE TAX RETURNS OR PAST DUE POST-PETITION TAX
OBLIGATIONS?
IF YES, PLEASE PROVIDE A WRITTEN EXPLANATION INCLUDING WHEN SUCH RETURNS WILL
BE FILED, OR WHEN SUCH PAYMENTS WILL BE MADE AND THE SOURCE OF THE FUNDS FOR
THE PAYMENT.
                                                    (Exhibit A)



                                                    INCOME
PLEASE SEPARATELY LIST ALL OF THE INCOME YOU RECEIVED FOR THE MONTH. THE LIST
SHOULD INCLUDE ALL INCOME FROM CASH AND CREDIT TRANSACTIONS. (THE U.S. TRUSTEE
MAY WAIVE THIS REQUIREMENT.)
                                                                                         TOTAL INCOME    $   112,089.02
                                     SUMMARY OF CASH ON HAND
                                        Cash on Hand at Start of Month                                   $   82,452.61
                                        Cash on Hand at           of Month                               $   34,854.25
PLEASE PROVIDE THE TOTAL AMOUNT OF CASH CURRENTLY AVAILABLE TO YOU                              TOTAL    $   34,854.25
                                                    (Exhibit B)


                                                  EXPENSES
PLEASE SEPARATELY LIST ALL EXPENSES PAID BY CASH OR BY CHECK FROM YOUR BANK
ACCOUNTS THIS MONTH. INCLUDE THE DATE PAID, WHO WAS PAID THE MONEY, THE
PURPOSE AND THE AMOUNT. (THE U.S. TRUSTEE MAY WAIVE THIS REQUIREMENT.)
                                                                                       TOTAL EXPENSES    $   159,687.38
                                                    (Exhibit C)


                                                CASH PROFIT
INCOME FOR THE MONTH (TOTAL FROM EXHIBIT B)                                                              $   112,089.02
EXPENSES FOR THE MONTH (TOTAL FROM EXHIBIT C)                                                            $   159,687.38
                                    (Subtract Line C from Line B)        CASH PROFIT FOR THE MONTH       $   (47,598.36)
         No. 1:17-bk-00021          Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 3 of    Page 3
                                                        71
B 25C (Official Form 25C) (12/08)



                                          UNPAID BILLS


PLEASE ATTACH A LIST OF ALL DEBTS (INCLUDING TAXES) WHICH YOU HAVE INCURRED
SINCE THE DATE YOU FILED BANKRUPTCY BUT HAVE NOT PAID. THE LIST MUST INCLUDE
THE DATE THE DEBT WAS INCURRED, WHO IS OWED THE MONEY, THE PURPOSE OF THE
DEBT AND WHEN THE DEBT IS DUE. (THE U.S. TRUSTEE MAY WAIVE THIS REQUIREMENT.)
                                                                         TOTAL PAYABLES $ 176,899.31
                                              (Exhibit D)


                                      MONEY OWED TO YOU
PLEASE ATTACH A LIST OF ALL AMOUNTS OWED TO YOU BY YOUR CUSTOMERS FOR WORK
YOU HAVE DONE OR THE MERCHANDISE YOU HAVE SOLD. YOU SHOULD INCLUDE WHO
OWES YOU MONEY, HOW MUCH IS OWED AND WHEN IS PAYMENT DUE. (THE U.S. TRUSTEE MAY
WAIVE THIS REQUIREMENT.)
                                                                      TOTAL RECEIVABLES $        0.00
                                              (Exhibit E)


                                      BANKING INFORMATION
PLEASE ATTACH A COPY OF YOUR LATEST BANK STATEMENT FOR EVERY ACCOUNT YOU
HAVE AS OF THE DATE OF THIS FINANCIAL REPORT OR HAD DURING THE PERIOD COVERED
BY THIS REPORT.


                                              (Exhibit F)


                                          EMPLOYEES
NUMBER OF EMPLOYEES WHEN THE CASE WAS FILED?                                                     29
NUMBER OF EMPLOYEES AS OF THE DATE OF THIS MONTHLY REPORT?                                       21


                                       PROFESSIONAL FEES
BANKRUPTCY RELATED:
PROFESSIONAL FEES RELATING TO THE BANKRUPTCY CASE PAID DURING THIS REPORTING
PERIOD?                                                                                    $    0.00
TOTAL PROFESSIONAL FEES RELATING TO THE BANKRUPTCY CASE PAID SINCE THE FILING
OF THE CASE?                                                                               $    116,650.00
NON-BANKRUPTCY RELATED:
PROFESSIONAL FEES NOT RELATING TO THE BANKRUPTCY CASE PAID DURING THIS
REPORTING PERIOD?                                                                          $     0
TOTAL PROFESSIONAL FEES NOT RELATING TO THE BANKRUPTCY CASE PAID SINCE THE
FILING OF THE CASE?                                                                        $      0
         No. 1:17-bk-00021               Doc 792    Filed 05/11/20     Entered 05/11/20 13:25:33   Page 4 of   Page 4
                                                              71
B 25C (Official Form 25C) (12/08)




                                                PROJECTIONS


COMPARE YOUR ACTUAL INCOME AND EXPENSES TO THE PROJECTIONS FOR THE FIRST 180
DAYS OF YOUR CASE PROVIDED AT THE INITIAL DEBTOR INTERVIEW.
                                    Projected                 Actual                 Difference
INCOME                 $ See attached               $ See attached           $   See attached
EXPENSES               $ See attached               $ See attached           $ See attached
CASH PROFIT            $ See attached               $   See attached         $   See attached


TOTAL PROJECTED INCOME FOR THE NEXT MONTH:                                                         $   152,764.00
TOTAL PROJECTED EXPENSES FOR THE NEXT MONTH:                                                       $   127,445.00
TOTAL PROJECTED CASH PROFIT FOR THE NEXT MONTH:                                                    $   25,319.00




                                                   ADDITIONAL INFORMATION
PLEASE ATTACH ALL FINANCIAL REPORTS INCLUDING AN INCOME STATEMENT AND BALANCE SHEET
WHICH YOU PREPARE INTERNALLY.
No. 1:17-bk-00021    Doc 792    Filed 05/11/20    Entered 05/11/20 13:25:33      Page 5 of
                                          71
  Emerald Grande, LLC
  Case Number 17-00021
  Period Ending: 3/31/2020


  Attachment to Page 1 – Question 2 – Paid All Bills on Time
  Past due amounts for vendor invoices will be paid when approved by the bank.

  Attachment to Page 1 – Question 5 – Tax Returns Filed and Paid on Time and Page
  2 -Taxes

  The Summersville location B&O tax, accrued as $3,251.68 and $375.01, due in October
  and January respectively, have not been paid.
No. 1:17-bk-00021    Doc 792    Filed 05/11/20    Entered 05/11/20 13:25:33       Page 6 of
                                          71
  Emerald Grande, LLC
  Case Number 17-00021
  Period Ending: 3/31/2020

  Attachment to Page 4 – Additional Information
  Balance Sheets and Profit and Loss Statements are provided for each location; La Quinta
  Inn & Suites Summersville, La Quinta Inn & Suites Elkview and Kanawha City Rental
  Real Estate. Some Balance Sheet accounts have not been analyzed and will be adjusted
  as additional information becomes available.
      No. 1:17-bk-00021                Doc 792       Filed 05/11/20            Entered 05/11/20 13:25:33                Page 7 of
Emerald Grande, LLC                                            71
Total Income
March 1, 2020 - March 31, 2020
Attachment to Pages 2 - 4

                                                 La Quinta Inns      La Quinita Inns Kanawha City, WV       Total
                                                  Elkview, WV       Summersville, WV Rental Real Estate    Income
Exhibit B - Total Income (See Deposit Detail
Report)                                                99,560.31                 -            12,528.71     112,089.02
Summary of Cash on Hand
Cash on Hand at Start of Month                          2,621.16           32,953.47          46,877.98      82,452.61
Cash on Hand at End of Month (See
Reconciliation Summary)                                 2,587.49              (72.00)         32,338.76      34,854.25
Total Cash Available                                    2,587.49              (72.00)         32,338.76      34,854.25


Exhibit C - Total Expenses (See Disbursement
Detail Report)                                         99,593.98           33,025.47          27,067.93     159,687.38

Cash Profit
Income for the Month (Total from Exhibit B)            99,560.31                 -            12,528.71     112,089.02
Expenses for the Month (Total from Exhibt C)           99,593.98           33,025.47          27,067.93     159,687.38
Cash Profit for the Month                                 (33.67)         (33,025.47)        (14,539.22)    (47,598.36)

Total Payables (See A/P Aging Summary Post-
Petition)                                            101,340.17            63,559.14          12,000.00     176,899.31

Total Receivables                                            -                   -                  -               -

Employees
Number of Employees When Case was Filed                     5.00               24.00                -            29.00
Number of Employees as of Date of this Monthly
Report                                                     21.00                 -                  -            21.00

Professional Fees
Bankruptcy Related
Professional Fees Relating to Bankruptcy Paid
During Period                                                -                   -                  -               -
Professional Fees Relating to Bankruptcy Paid
Since Filing Case                                      47,500.00           48,000.00          21,150.00     116,650.00

Non-Bankruptcy Related
Professional Fees Not Relating to Bankruptcy
Paid During Period                                           -                   -                  -               -
Professional Fees Not Relating to Bankruptcy
Paid Since Filing Case                                       -                   -                  -               -

Projections
Income Projected                                       92,058.00                 -            31,922.00     123,980.00
Expenses Projected                                     96,336.00                 -            66,625.00     162,961.00
Cash Profit Projected                                  (4,278.00)                -           (34,703.00)    (38,981.00)

Income Actual                                          99,560.31                 -            12,528.71     112,089.02
Expenses Actual                                        99,593.98           33,025.47          27,067.93     159,687.38
Cash Profit Actual                                        (33.67)         (33,025.47)        (14,539.22)    (47,598.36)

Income Difference                                       7,502.31                 -           (19,393.29)    (11,890.98)
Expenses Difference                                     3,257.98           33,025.47         (39,557.07)     (3,273.62)
Cash Profit Difference                                  4,244.33          (33,025.47)         20,163.78      (8,617.36)
3:03 PM                          No. 1:17-bk-00021                   La Quinta
                                                                Doc 792   FiledInns & Suites -Entered
                                                                                 05/11/20      Elkview, 05/11/20
                                                                                                        WV       13:25:33                           Page 8 of
04/27/20                                                                  Deposit Detail
                                                                                      71 Report
Cash Basis                                                                                     March 2020

             Type      Date         Num          Name                     Memo                                Account                 Class   Clr                 Split                Debit

Mar 20
      Deposit       03/02/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41000 · Room Revenue                   110.88
      Deposit       03/02/2020              American Exp...    Deposit                         41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       03/02/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41000 · Room Revenue                   530.71
      Deposit       03/02/2020              La Quinta Fra...   Deposit                         41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       03/03/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41000 · Room Revenue                 2,698.69
      Deposit       03/03/2020              La Quinta Fra...   Deposit                         41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       03/03/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41000 · Room Revenue                 2,127.27
      Deposit       03/03/2020              La Quinta Fra...   Deposit                         41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       03/03/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41000 · Room Revenue                 1,604.46
      Deposit       03/03/2020              La Quinta Fra...   Deposit                         41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       03/03/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     15102 · Prepaid Insurance            9,863.25
      Deposit       03/03/2020     109347   Bankers Insur...   Return Premium                  15102 · Prepaid Insurance                            10525 · DDA UB OP 9483
      Deposit       03/04/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41000 · Room Revenue                   642.64
      Deposit       03/04/2020              La Quinta Fra...   Deposit                         41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       03/05/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41000 · Room Revenue                 1,146.97
      Deposit       03/05/2020              La Quinta Fra...   Deposit                         41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       03/05/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41000 · Room Revenue                   110.66
      Deposit       03/05/2020              American Exp...    Deposit                         41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       03/05/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     12455.7 · Due to Due From - SUM     32,953.47
      Deposit       03/05/2020     EFT      Emerald Gra...     Intercompany Transfer - To...   12455.7 · Due to Due From - SUM                      10525 · DDA UB OP 9483
      Deposit       03/06/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41000 · Room Revenue                  321.56
      Deposit       03/06/2020              American Exp...    Deposit                         41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       03/06/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41004 · Gift Shop/Pantry Revenue           10.00
      Deposit       03/06/2020              Cash Deposit...    Report Date on 02-23-20         41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       03/06/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     -SPLIT-                                    62.25
      Deposit       03/06/2020              Cash Deposit...    Report Date on 02-24-20         41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       03/06/2020              Cash Deposit...    Report Date on 02-24-20         41005 · Laundry/Dry Cleaning Revenue                 10525 · DDA UB OP 9483
      Deposit       03/06/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41004 · Gift Shop/Pantry Revenue            4.25
      Deposit       03/06/2020              Cash Deposit...    Report Date on 02-25-20         41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       03/06/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41004 · Gift Shop/Pantry Revenue            1.50
      Deposit       03/06/2020              Cash Deposit...    Report Date on 02-26-20         41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       03/06/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41004 · Gift Shop/Pantry Revenue            7.00
      Deposit       03/06/2020              Cash Deposit...    Report Date on 02-27-20         41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       03/06/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     -SPLIT-                               114.88
      Deposit       03/06/2020              Cash Deposit...    Report Date on 02-28-20         41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       03/06/2020              Cash Deposit...    Report Date on 02-28-20         41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       03/06/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     -SPLIT-                               116.50
      Deposit       03/06/2020              Cash Deposit...    Report Date on 02-29-20         41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       03/06/2020              Cash Deposit...    Report Date on 02-29-20         41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       03/06/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     -SPLIT-                               109.55
      Deposit       03/06/2020              Cash Deposit...    Report Date on 03-01-20         41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       03/06/2020              Cash Deposit...    Report Date on 03-01-20         41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       03/06/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41004 · Gift Shop/Pantry Revenue            3.00
      Deposit       03/06/2020              Cash Deposit...    Report Date on 03-02-20         41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       03/06/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41004 · Gift Shop/Pantry Revenue            6.00
      Deposit       03/06/2020              Cash Deposit...    Report Date on 03-03-20         41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       03/06/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41004 · Gift Shop/Pantry Revenue           21.25
      Deposit       03/06/2020              Cash Deposit...    Report Date on 03-04-20         41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       03/06/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41004 · Gift Shop/Pantry Revenue           13.50
      Deposit       03/06/2020              Cash Deposit...    Report Date on 03-05-20         41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       03/09/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41000 · Room Revenue                  643.12
      Deposit       03/09/2020              American Exp...    Deposit                         41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       03/09/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41000 · Room Revenue                 1,638.99
      Deposit       03/09/2020              La Quinta Fra...   Deposit                         41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       03/09/2020                                 Deposit                         10525 · DDA UB OP 9483                         X     41000 · Room Revenue                 1,342.53

                                                                                                                                                                                           Page 1
3:03 PM                          No. 1:17-bk-00021                 La Quinta
                                                              Doc 792   FiledInns & Suites -Entered
                                                                               05/11/20      Elkview, 05/11/20
                                                                                                      WV       13:25:33                 Page 9 of
04/27/20                                                                Deposit Detail
                                                                                    71 Report
Cash Basis                                                                             March 2020

             Type      Date         Num        Name                    Memo                           Account             Class   Clr                 Split                Debit

      Deposit       03/09/2020            La Quinta Fra...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/10/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,522.02
      Deposit       03/10/2020            La Quinta Fra...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/10/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   276.33
      Deposit       03/10/2020            American Exp...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/10/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,663.03
      Deposit       03/10/2020            La Quinta Fra...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/10/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 4,774.06
      Deposit       03/10/2020            La Quinta Fra...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/11/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,000.15
      Deposit       03/11/2020            La Quinta Fra...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/12/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   931.22
      Deposit       03/12/2020            La Quinta Fra...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/12/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   537.34
      Deposit       03/12/2020            American Exp...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/12/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           18.00
      Deposit       03/12/2020            Cash Deposit...    Report Date on 03-06-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       03/12/2020                               Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                116.66
      Deposit       03/12/2020            Cash Deposit...    Report Date on 03-07-20   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/12/2020            Cash Deposit...    Report Date on 03-07-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       03/12/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           15.00
      Deposit       03/12/2020            Cash Deposit...    Report Date on 03-08-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       03/12/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            7.00
      Deposit       03/12/2020            Cash Deposit...    Report Date on 03-09-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       03/12/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            5.00
      Deposit       03/12/2020            Cash Deposit...    Report Date on 03-10-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       03/12/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            4.50
      Deposit       03/12/2020            Cash Deposit...    Report Date on 03-11-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       03/13/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,194.00
      Deposit       03/13/2020            La Quinta Fra...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/13/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                  104.84
      Deposit       03/13/2020            American Exp...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/16/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                  116.48
      Deposit       03/16/2020            American Exp...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/16/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,407.00
      Deposit       03/16/2020            La Quinta Fra...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/17/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,318.64
      Deposit       03/17/2020            La Quinta Fra...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/17/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                  116.48
      Deposit       03/17/2020            American Exp...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/17/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,970.44
      Deposit       03/17/2020            La Quinta Fra...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/17/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 4,722.89
      Deposit       03/17/2020            La Quinta Fra...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/19/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,217.49
      Deposit       03/19/2020            La Quinta Fra...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/19/2020                               Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            6.00
      Deposit       03/19/2020            Cash Deposit...    Report Date on 03-12-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       03/19/2020                               Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                               583.84
      Deposit       03/19/2020            Cash Deposit...    Report Date on 03-13-20   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/19/2020            Cash Deposit...    Report Date on 03-13-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       03/19/2020                               Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                               216.44
      Deposit       03/19/2020            Cash Deposit...    Report Date on 03-14-20   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       03/19/2020            Cash Deposit...    Report Date on 03-14-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       03/19/2020                               Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                               110.44
      Deposit       03/19/2020            Cash Deposit...    Report Date on 03-15-20   41000 · Room Revenue                             10525 · DDA UB OP 9483

                                                                                                                                                                               Page 2
3:03 PM                       No. 1:17-bk-00021                  La Quinta
                                                            Doc 792  FiledInns & Suites Entered
                                                                           05/11/20     - Elkview,05/11/20
                                                                                                   WV      13:25:33                     Page 10 of
04/27/20                                                              Deposit Detail
                                                                                 71 Report
Cash Basis                                                                            March 2020

             Type      Date       Num         Name                    Memo                           Account              Class   Clr                 Split                Debit

      Deposit       03/19/2020           Cash               Report Date on 03-15-20   41003 · Restaurant Revenue - Food                 10525 · DDA UB OP 9483
      Deposit       03/19/2020                              Deposit                   10525 · DDA UB OP 9483                      X     -SPLIT-                                120.34
      Deposit       03/19/2020           Cash Deposit...    Report Date on 03-16-20   41000 · Room Revenue                              10525 · DDA UB OP 9483
      Deposit       03/19/2020           Cash Deposit...    Report Date on 03-16-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
      Deposit       03/19/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41004 · Gift Shop/Pantry Revenue           11.50
      Deposit       03/19/2020           Cash Deposit...    Report Date on 03-17-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
      Deposit       03/19/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41004 · Gift Shop/Pantry Revenue           17.25
      Deposit       03/19/2020           Cash Deposit...    Report Date on 03-18-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
      Deposit       03/19/2020                              Deposit                   10525 · DDA UB OP 9483                      X     -SPLIT-                                268.44
      Deposit       03/19/2020   39693   La Quinta Fra...   Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
      Deposit       03/19/2020   39806   La Quinta Fra...   Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
      Deposit       03/19/2020                              Deposit                   10525 · DDA UB OP 9483                      X     -SPLIT-                                    50.00
      Deposit       03/19/2020   8050    Fayette Count...   Deposit                   Reginia F. Ranson                                 10525 · DDA UB OP 9483
      Deposit       03/19/2020   8064    Fayette Count...   Deposit                   Reginia F. Ranson                                 10525 · DDA UB OP 9483
      Deposit       03/20/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41000 · Room Revenue                 1,527.22
      Deposit       03/20/2020           La Quinta Fra...   Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
      Deposit       03/23/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41000 · Room Revenue                   216.28
      Deposit       03/23/2020           American Exp...    Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
      Deposit       03/24/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41000 · Room Revenue                       97.58
      Deposit       03/24/2020           American Exp...    Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
      Deposit       03/24/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41000 · Room Revenue                 2,517.04
      Deposit       03/24/2020           La Quinta Fra...   Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
      Deposit       03/24/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41000 · Room Revenue                 3,672.31
      Deposit       03/24/2020           La Quinta Fra...   Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
      Deposit       03/24/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41000 · Room Revenue                  972.00
      Deposit       03/24/2020           La Quinta Fra...   Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
      Deposit       03/25/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41000 · Room Revenue                  348.71
      Deposit       03/25/2020           American Exp...    Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
      Deposit       03/25/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41000 · Room Revenue                  414.52
      Deposit       03/25/2020           La Quinta Fra...   Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
      Deposit       03/26/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41000 · Room Revenue                       99.80
      Deposit       03/26/2020           La Quinta Fra...   Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
      Deposit       03/27/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41000 · Room Revenue                  708.33
      Deposit       03/27/2020           La Quinta Fra...   Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
      Deposit       03/27/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41000 · Room Revenue                  404.24
      Deposit       03/27/2020           American Exp...    Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
      Deposit       03/28/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41004 · Gift Shop/Pantry Revenue           13.50
      Deposit       03/28/2020           Cash Deposit...    Report Date on 03-19-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
      Deposit       03/28/2020                              Deposit                   10525 · DDA UB OP 9483                      X     -SPLIT-                               205.10
      Deposit       03/28/2020           Cash Deposit...    Report Date on 03-20-20   41000 · Room Revenue                              10525 · DDA UB OP 9483
      Deposit       03/28/2020           Cash Deposit...    Report Date on 03-20-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
      Deposit       03/28/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41004 · Gift Shop/Pantry Revenue           10.00
      Deposit       03/28/2020           Cash Deposit...    Report Date on 03-22-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
      Deposit       03/28/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41004 · Gift Shop/Pantry Revenue            8.50
      Deposit       03/28/2020           Cash Deposit...    Report Date on 03-23-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
      Deposit       03/28/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41004 · Gift Shop/Pantry Revenue            2.25
      Deposit       03/28/2020           Cash Deposit...    Report Date on 03-24-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
      Deposit       03/28/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41004 · Gift Shop/Pantry Revenue           10.50
      Deposit       03/28/2020           Cash Deposit...    Report Date on 03-25-20   41004 · Gift Shop/Pantry Revenue                  10525 · DDA UB OP 9483
      Deposit       03/30/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41000 · Room Revenue                  110.88
      Deposit       03/30/2020           American Exp...    Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
      Deposit       03/30/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41000 · Room Revenue                  778.38
      Deposit       03/30/2020           La Quinta Fra...   Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
      Deposit       03/31/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41000 · Room Revenue                 1,259.28
      Deposit       03/31/2020           La Quinta Fra...   Deposit                   41000 · Room Revenue                              10525 · DDA UB OP 9483
      Deposit       03/31/2020                              Deposit                   10525 · DDA UB OP 9483                      X     41000 · Room Revenue                 1,556.19

                                                                                                                                                                               Page 3
3:03 PM                       No. 1:17-bk-00021                La Quinta
                                                          Doc 792  FiledInns & Suites Entered
                                                                         05/11/20     - Elkview,05/11/20
                                                                                                 WV      13:25:33      Page 11 of
04/27/20                                                            Deposit Detail
                                                                               71 Report
Cash Basis                                                                  March 2020

             Type      Date      Num       Name                     Memo                  Account        Class   Clr               Split        Debit

      Deposit       03/31/2020         La Quinta Fra...   Deposit           41000 · Room Revenue                       10525 · DDA UB OP 9483

Mar 20                                                                                                                                           99,560.31




                                                                                                                                                    Page 4
11:41 AM               No. 1:17-bk-00021   La Quinta
                                           Doc       Inn &05/11/20
                                               792 Filed   Suites - Summersville,  WV13:25:33
                                                                     Entered 05/11/20             Page 12 of
                                                               71
                                                   Deposit Detail Report
04/28/20
Cash Basis                                                 March 2020

                Type       Date    Num         Name         Memo         Account      Class     Clr     Split   Debit
       Mar 20
       Mar 20




                                                                                                                        Page 1
12:21 PM                      No. 1:17-bk-00021     Doc 792         Filed Kanawha
                                                                          05/11/20 City
                                                                                    Entered 05/11/20 13:25:33                     Page 13 of
                                                                               71
                                                                    Deposit Detail Report
04/28/20
Cash Basis                                                                      March 2020

                       Type        Date      Num            Name                 Memo                  Account          Class   Clr         Split         Debit
       Mar 20
             Deposit           03/09/2020                                    Deposit             DDA FBOC KAN 11...             X     Insurance Inco...     1,733.81
             Deposit           03/09/2020   14359   LaCarretta Mexican ...   Insurance Rei...    Insurance Income                     DDA FBOC K...
             Deposit           03/16/2020                                    Deposit             DDA FBOC KAN 11...             X     Tenant Reimbu...        700.00
             Deposit           03/16/2020   14367   LaCarretta Mexican ...   March 2020 R...     Tenant Reimbursem...                 DDA FBOC K...
             Deposit           03/19/2020                                    Deposit             DDA FBOC KAN 11...             X     Tenant Reimbu...      2,000.00
             Deposit           03/19/2020   14380   LaCarretta Mexican ...   March 2020 R...     Tenant Reimbursem...                 DDA FBOC K...
             Deposit           03/24/2020                                    Deposit             DDA FBOC KAN 11...             X     -SPLIT-               8,094.90
             Deposit           03/24/2020   14387   LaCarretta Mexican ...   April 2020 Rent     Rental Income                        DDA FBOC K...
             Deposit           03/24/2020   14387   LaCarretta Mexican ...   April 2020 CAM      CAM Income                           DDA FBOC K...
             Deposit           03/24/2020   14387   LaCarretta Mexican ...   April 2020 Ins...   Insurance Income                     DDA FBOC K...
             Deposit           03/24/2020   14387   LaCarretta Mexican ...   April 2020 Pro...   Property Tax Income                  DDA FBOC K...

       Mar 20                                                                                                                                              12,528.71




                                                                                                                                                                       Page 1
3:02 PM                       No. 1:17-bk-00021              La Quinta
                                                         Doc 792  FiledInns & SuitesEntered
                                                                         05/11/20    - Elkview, WV
                                                                                             05/11/20 13:25:33                       Page 14 of
04/27/20                                                       Disbursement Detail Report
                                                                              71
Cash Basis                                                                    As of March 31, 2020

             Type          Date       Num                Name                            Memo                 Class   Clr                    Split                   Credit
   10525 · DDA UB OP 9483
      Check             03/02/2020   2257   Jerry Melton                       Landscaping February 2020              X     78113 · Landscaping-Grounds-Roads            550.00
      Bill Pmt -Check   03/02/2020   2274   Mountain Metro Management, L...    Management Fee March 20...             X     20300 · Accounts Payable-Post Petition     1,750.00
      Deposit           03/02/2020                                             Deposit                                X     41000 · Room Revenue
      Deposit           03/02/2020                                             Deposit                                X     41000 · Room Revenue
      Check             03/02/2020   DEB    Merchant Services                  Credit Card Processing Fee             X     76703 · Merchant Services                     31.52
      Deposit           03/03/2020                                             Deposit                                X     41000 · Room Revenue
      Deposit           03/03/2020                                             Deposit                                X     41000 · Room Revenue
      Deposit           03/03/2020                                             Deposit                                X     41000 · Room Revenue
      Check             03/03/2020   DEB    Paymentech Fee                     Credit Card Processing Fee             X     76700 · Credit Card Processing Fees        1,223.48
      Check             03/03/2020   DEB    American Express                   Credit Card Processing Fee             X     76701 · American Express                       7.95
      Deposit           03/03/2020                                             Deposit                                X     15102 · Prepaid Insurance
      Deposit           03/04/2020                                             Deposit                                X     41000 · Room Revenue
      Bill Pmt -Check   03/04/2020   2275   West Virginia American Water       1028-220020799665, Servi...            X     20300 · Accounts Payable-Post Petition     1,063.04
      Bill Pmt -Check   03/04/2020   2276   West Virginia American Water       1028-220028176181, Servi...            X     20300 · Accounts Payable-Post Petition       109.45
      Bill Pmt -Check   03/04/2020   2277   Waste Management 1788-7            6677171-1788-7                         X     20300 · Accounts Payable-Post Petition       363.15
      Bill Pmt -Check   03/04/2020   2278   Mountaineer Gas Company 9374       364552-569374                          X     20300 · Accounts Payable-Post Petition       456.15
      Bill Pmt -Check   03/04/2020   2279   Frontier 0506144                   304-141-0022-050614-4                  X     20300 · Accounts Payable-Post Petition       827.41
      Bill Pmt -Check   03/04/2020   EFT    Appalachian Power                  Account #020-170-601-1-8               X     20300 · Accounts Payable-Post Petition     5,743.75
      Deposit           03/05/2020                                             Deposit                                X     41000 · Room Revenue
      Deposit           03/05/2020                                             Deposit                                X     41000 · Room Revenue
      Check             03/05/2020   DEB    American Express                   Credit Card Processing Fee             X     76701 · American Express                     107.28
      Bill Pmt -Check   03/05/2020   2280   Allbridge                          30006149                               X     20300 · Accounts Payable-Post Petition     2,492.53
      Bill Pmt -Check   03/05/2020   2281   U.S. Trustee                       241-17-00021 4th Quarter ...           X     20300 · Accounts Payable-Post Petition     3,509.00
      Bill Pmt -Check   03/05/2020   2282   AT&T OneNet Service                1271530144                             X     20300 · Accounts Payable-Post Petition        16.67
      Bill Pmt -Check   03/05/2020   2283   Royal Cup Coffee                   1123435                                X     20300 · Accounts Payable-Post Petition        22.26
      Bill Pmt -Check   03/05/2020   2284   Ecolab Food Safety Specialties     2708560                                X     20300 · Accounts Payable-Post Petition        40.70
      Deposit           03/05/2020                                             Deposit                                X     12455.7 · Due to Due From - SUM
      Check             03/05/2020   2285   Charles Revels                     Reimbursement on Expenses              X     78951 · Auto - Fuel Expense                  317.84
      Deposit           03/06/2020                                             Deposit                                X     41000 · Room Revenue
      Deposit           03/06/2020                                             Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           03/06/2020                                             Deposit                                X     -SPLIT-
      Deposit           03/06/2020                                             Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           03/06/2020                                             Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           03/06/2020                                             Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           03/06/2020                                             Deposit                                X     -SPLIT-
      Deposit           03/06/2020                                             Deposit                                X     -SPLIT-
      Deposit           03/06/2020                                             Deposit                                X     -SPLIT-
      Deposit           03/06/2020                                             Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           03/06/2020                                             Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           03/06/2020                                             Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           03/06/2020                                             Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Check             03/07/2020   2291   Sam's Club                         Cost of Food                           X     73250 · Cost of Food                         778.50
      Deposit           03/09/2020                                             Deposit                                X     41000 · Room Revenue
      Deposit           03/09/2020                                             Deposit                                X     41000 · Room Revenue
      Deposit           03/09/2020                                             Deposit                                X     41000 · Room Revenue
      Deposit           03/10/2020                                             Deposit                                X     41000 · Room Revenue
      Deposit           03/10/2020                                             Deposit                                X     41000 · Room Revenue

                                                                                                                                                                         Page 1
3:02 PM                       No. 1:17-bk-00021             La Quinta
                                                        Doc 792  FiledInns & SuitesEntered
                                                                        05/11/20    - Elkview, WV
                                                                                            05/11/20 13:25:33                           Page 15 of
04/27/20                                                      Disbursement Detail Report
                                                                             71
Cash Basis                                                                       As of March 31, 2020

             Type          Date       Num                  Name                             Memo                 Class   Clr                    Split                   Credit
      Deposit           03/10/2020                                                Deposit                                X     41000 · Room Revenue
      Deposit           03/10/2020                                                Deposit                                X     41000 · Room Revenue
      Bill Pmt -Check   03/10/2020   EFT    West Virginia State Tax Depart...     2302-4044, Sales Tax 02-20             X     20300 · Accounts Payable-Post Petition     2,691.53
      Bill Pmt -Check   03/10/2020   2286   Kanawha County Sheriff Occup...       Occupancy Tax February 2...            X     20300 · Accounts Payable-Post Petition     2,691.53
      Check             03/11/2020   DEB    American Express                      Credit Card Processing Fee             X     76701 · American Express                      99.80
      Deposit           03/11/2020                                                Deposit                                X     41000 · Room Revenue
      Deposit           03/12/2020                                                Deposit                                X     41000 · Room Revenue
      Deposit           03/12/2020                                                Deposit                                X     41000 · Room Revenue
      Deposit           03/12/2020                                                Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           03/12/2020                                                Deposit                                X     -SPLIT-
      Deposit           03/12/2020                                                Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           03/12/2020                                                Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           03/12/2020                                                Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           03/12/2020                                                Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Check             03/13/2020   EFT    Paychex Payroll Taxes                 Payroll Taxes                          X     66255 · Payroll Taxes                      3,637.75
      Check             03/13/2020   DEB    Paychex                               Payroll Processing Fee                 X     69762 · Payroll Fees - Paychex               302.10
      Check             03/13/2020   6149   Ashely Anderson                       Wages from 02-23-20 to 03...           X     66115 · Salaries - Housekeeping              625.07
      Check             03/13/2020   6150   Aderra Derrix                         Wages from 02-09-20 to 02...           X     66115 · Salaries - Housekeeping              212.28
      Check             03/13/2020   6151   Ashley Gorman                         Wages from 02-23-20 to 03...           X     66115 · Salaries - Housekeeping              496.99
      Check             03/13/2020   6152   Tessa Hayes                           Wages from 02-23-20 to 03...           X     66115 · Salaries - Housekeeping              779.53
      Check             03/13/2020   6153   Dorothea Smith                        Wages from 02-23-20 to 03...           X     66115 · Salaries - Housekeeping               78.76
      Check             03/13/2020   6154   Erica Wilson                          Wages from 02-23-20 to 03...           X     66115 · Salaries - Housekeeping              244.99
      Check             03/13/2020   6155   Cornelia Briscoe                      Wages from 02-23-20 to 03...           X     66120 · Salaries - Front Office              551.31
      Check             03/13/2020   6156   Jessica Evans                         Wages from 02-23-20 to 03...           X     66120 · Salaries - Front Office              676.78
      Check             03/13/2020   6157   Kristen McKown                        Wages from 02-23-20 to 03...           X     66120 · Salaries - Front Office              748.26
      Check             03/13/2020   6158   Bethany Roush                         Wages from 02-23-20 to 03...           X     66120 · Salaries - Front Office              626.70
      Check             03/13/2020   6159   Jerry Melton                          Wages from 02-23-20 to 03...           X     66235 · Salaries - Maintenance               730.95
      Check             03/13/2020   6160   Charles Revels                        Wages from 02-23-20 to 03...           X     66235 · Salaries - Maintenance             1,025.74
      Check             03/13/2020   6161   Kenneth Morrison                      Wages from 02-23-20 to 03...           X     66120 · Salaries - Front Office              698.21
      Check             03/13/2020   6162   Christy Nicholson                     Wages from 02-23-20 to 03...           X     66120 · Salaries - Front Office              797.33
      Check             03/13/2020   6163   Stacy Thompson                        Wages from 02-23-20 to 03...           X     66120 · Salaries - Front Office              554.94
      Check             03/13/2020   6164   Brooke Armentrout                     Wages from 02-23-20 to 03...           X     66100 · Salaries - General Management        541.75
      Check             03/13/2020   6165   Helen Shaffer                         Wages from 02-23-20 to 03...           X     66110 · Salaries - F&B                       473.86
      Check             03/13/2020   6166   Terri O'Brien                         Wages from 02-23-20 to 03...           X     66115 · Salaries - Housekeeping              162.99
      Check             03/13/2020   6167   Garrett Abruzzino                     Wages from 02-23-20 to 03...           X     66100 · Salaries - General Management      1,048.71
      Deposit           03/13/2020                                                Deposit                                X     41000 · Room Revenue
      Deposit           03/13/2020                                                Deposit                                X     41000 · Room Revenue
      Check             03/13/2020   DEB    Paychex                               Payroll Processing Fee                 X     69762 · Payroll Fees - Paychex               148.40
      Bill Pmt -Check   03/13/2020   2287   U.S. Trustee                          241-17-00021 4th Quarter ...           X     20300 · Accounts Payable-Post Petition    23,388.12
      Check             03/15/2020   2292   Sam's Club                            Cost of Food                           X     73250 · Cost of Food                         564.08
      Deposit           03/16/2020                                                Deposit                                X     41000 · Room Revenue
      Deposit           03/16/2020                                                Deposit                                X     41000 · Room Revenue
      Bill Pmt -Check   03/16/2020   2288   Elk Valley Public Service District    Acct #613-5555-01                      X     20300 · Accounts Payable-Post Petition       552.96
      Bill Pmt -Check   03/16/2020   2289   Cintas Corporation                    4044844613                             X     20300 · Accounts Payable-Post Petition       388.62
      Bill Pmt -Check   03/16/2020   2290   EcoLab 9795                           010319795                              X     20300 · Accounts Payable-Post Petition     1,377.25
      Bill Pmt -Check   03/16/2020   2297   EcoLab 9795                           010319795                              X     20300 · Accounts Payable-Post Petition        62.43
      Bill Pmt -Check   03/16/2020   2298   HD Supply Facilities Maintenance      6107537                                X     20300 · Accounts Payable-Post Petition       696.71
      Bill Pmt -Check   03/16/2020   2299   Gordon Food Service Inc               100251430                              X     20300 · Accounts Payable-Post Petition       462.13

                                                                                                                                                                            Page 2
3:02 PM                       No. 1:17-bk-00021              La Quinta
                                                         Doc 792  FiledInns & SuitesEntered
                                                                         05/11/20    - Elkview, WV
                                                                                             05/11/20 13:25:33                Page 16 of
04/27/20                                                       Disbursement Detail Report
                                                                              71
Cash Basis                                                             As of March 31, 2020

             Type          Date       Num                Name                     Memo                 Class   Clr                    Split                   Credit
      Check             03/16/2020   2300   Charles Revels              Reimbursement on Expenses              X     71880 · Travel-Meals-Lodging                 229.19
      Check             03/16/2020   2293   Christy Nicholson           Petty Cas                              X     121 · Petty Cash                             443.28
      Deposit           03/17/2020                                      Deposit                                X     41000 · Room Revenue
      Deposit           03/17/2020                                      Deposit                                X     41000 · Room Revenue
      Deposit           03/17/2020                                      Deposit                                X     41000 · Room Revenue
      Deposit           03/17/2020                                      Deposit                                X     41000 · Room Revenue
      Check             03/17/2020   DEB    Paymentech Fee              Chargeback                             X     76460 · Chargeback                           110.88
      Bill Pmt -Check   03/17/2020   2301   Travelers                   3929V5122                              X     20300 · Accounts Payable-Post Petition       104.00
      Bill Pmt -Check   03/17/2020   2302   Allbridge                   30020330                                     20300 · Accounts Payable-Post Petition     2,492.53
      Bill Pmt -Check   03/17/2020   2303   Frontier 1114               304-965-9200-053111-4                        20300 · Accounts Payable-Post Petition     1,425.33
      Bill Pmt -Check   03/17/2020   2304   Terminex                    391564150                                    20300 · Accounts Payable-Post Petition     1,696.00
      Bill Pmt -Check   03/17/2020   EFT    Appalachian Power           Account #020-170-601-1-8               X     20300 · Accounts Payable-Post Petition     5,227.12
      Bill Pmt -Check   03/17/2020   2305   Oracle Elevator Company     0-002126                               X     20300 · Accounts Payable-Post Petition     4,990.00
      Deposit           03/19/2020                                      Deposit                                X     41000 · Room Revenue
      Check             03/19/2020   2294   Christy Nicholson           Petty Cas                              X     121 · Petty Cash                             192.32
      Deposit           03/19/2020                                      Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           03/19/2020                                      Deposit                                X     -SPLIT-
      Deposit           03/19/2020                                      Deposit                                X     -SPLIT-
      Deposit           03/19/2020                                      Deposit                                X     -SPLIT-
      Deposit           03/19/2020                                      Deposit                                X     -SPLIT-
      Deposit           03/19/2020                                      Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           03/19/2020                                      Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           03/19/2020                                      Deposit                                X     -SPLIT-
      Deposit           03/19/2020                                      Deposit                                X     -SPLIT-
      Deposit           03/20/2020                                      Deposit                                X     41000 · Room Revenue
      Check             03/22/2020   2295   Sam's Club                  Cost of Food                           X     73250 · Cost of Food                         354.23
      Deposit           03/23/2020                                      Deposit                                X     41000 · Room Revenue
      Check             03/23/2020   2306   Charles Revels              Reimbursement on Expenses              X     71880 · Travel-Meals-Lodging                 252.30
      Deposit           03/24/2020                                      Deposit                                X     41000 · Room Revenue
      Deposit           03/24/2020                                      Deposit                                X     41000 · Room Revenue
      Deposit           03/24/2020                                      Deposit                                X     41000 · Room Revenue
      Deposit           03/24/2020                                      Deposit                                X     41000 · Room Revenue
      Deposit           03/25/2020                                      Deposit                                X     41000 · Room Revenue
      Deposit           03/25/2020                                      Deposit                                X     41000 · Room Revenue
      Deposit           03/26/2020                                      Deposit                                X     41000 · Room Revenue
      Check             03/27/2020   DEB    Paychex                     Payroll Processing Fee                 X     69762 · Payroll Fees - Paychex               282.46
      Check             03/27/2020   EFT    Paychex Payroll Taxes       Payroll Taxes                          X     66255 · Payroll Taxes                      3,483.52
      Check             03/27/2020   6168   Ashely Anderson             Wages from 03-08-20 to 03...           X     66115 · Salaries - Housekeeping              597.25
      Check             03/27/2020   6169   Ashley Gorman               Wages from 03-08-20 to 03...           X     66115 · Salaries - Housekeeping              596.74
      Check             03/27/2020   6170   Tessa Hayes                 Wages from 03-08-20 to 03...           *     66115 · Salaries - Housekeeping              779.53
      Check             03/27/2020   6171   Nancy Hill                  Wages from 03-08-20 to 03...           X     66115 · Salaries - Housekeeping              399.16
      Check             03/27/2020   6172   Erica Wilson                Wages from 03-08-20 to 03...           X     66115 · Salaries - Housekeeping              460.42
      Check             03/27/2020   6173   Cornelia Briscoe            Wages from 03-08-20 to 03...           *     66120 · Salaries - Front Office              546.51
      Check             03/27/2020   6174   Jessica Evans               Wages from 03-08-20 to 03...           X     66120 · Salaries - Front Office              682.98
      Check             03/27/2020   6175   Kristen McKown              Wages from 03-08-20 to 03...           X     66120 · Salaries - Front Office              648.62
      Check             03/27/2020   6176   Bethany Roush               Wages from 03-08-20 to 03...           X     66120 · Salaries - Front Office              714.46
      Check             03/27/2020   6177   Charles Revels              Wages from 03-08-20 to 03...           X     66235 · Salaries - Maintenance               882.81
      Check             03/27/2020   6178   Kenneth Morrison            Wages from 03-08-20 to 03...           *     66120 · Salaries - Front Office              698.21

                                                                                                                                                                  Page 3
3:02 PM                           No. 1:17-bk-00021           La Quinta
                                                          Doc 792  FiledInns & SuitesEntered
                                                                          05/11/20    - Elkview, WV
                                                                                              05/11/20 13:25:33                Page 17 of
04/27/20                                                        Disbursement Detail Report
                                                                               71
Cash Basis                                                              As of March 31, 2020

             Type           Date        Num                Name                    Memo                 Class   Clr                    Split                  Credit
      Check              03/27/2020    6179   Christy Nicholson          Wages from 03-08-20 to 03...           X     66100 · Salaries - General Management       797.33
      Check              03/27/2020    6180   Stacy Thompson             Wages from 03-08-20 to 03...           X     66120 · Salaries - Front Office             615.16
      Check              03/27/2020    6181   Helen Shaffer              Wages from 03-08-20 to 03...           *     66110 · Salaries - F&B                      632.74
      Check              03/27/2020    6182   Terri O'Brien              Wages from 03-08-20 to 03...           *     66115 · Salaries - Housekeeping             469.69
      Check              03/27/2020    6183   Garrett Abruzzino          Wages from 03-08-20 to 03...           X     66100 · Salaries - General Management     1,048.70
      Deposit            03/27/2020                                      Deposit                                X     41000 · Room Revenue
      Deposit            03/27/2020                                      Deposit                                X     41000 · Room Revenue
      Check              03/27/2020    2296   Christy Nicholson          Petty Cash                             X     121 · Petty Cash                            171.11
      Deposit            03/28/2020                                      Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit            03/28/2020                                      Deposit                                X     -SPLIT-
      Deposit            03/28/2020                                      Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit            03/28/2020                                      Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit            03/28/2020                                      Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit            03/28/2020                                      Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit            03/30/2020                                      Deposit                                X     41000 · Room Revenue
      Deposit            03/30/2020                                      Deposit                                X     41000 · Room Revenue
      Deposit            03/31/2020                                      Deposit                                X     41000 · Room Revenue
      Deposit            03/31/2020                                      Deposit                                X     41000 · Room Revenue
      Check              03/31/2020    DEB    American Express           Credit Card Processing Fee             X     76701 · American Express                     20.16

   Total 10525 · DDA UB OP 9483                                                                                                                                99,593.98

TOTAL                                                                                                                                                          99,593.98




                                                                                                                                                                  Page 4
3:05 PM                           No. 1:17-bk-00021       La Quinta
                                                          Doc       Inn &05/11/20
                                                              792 Filed   Suites - Summersville,  WV13:25:33
                                                                                    Entered 05/11/20                                Page 18 of
                                                                              71
                                                               Disbursement Detail Report
04/28/20
Cash Basis                                                                  As of March 31, 2020

             Type             Date        Num             Name                      Memo                  Class   Clr                    Split            Credit
   10525 · DDA UB OP 6222
      Check               03/05/2020     EFT       Emerald Grande LLC   Intercompany Transfer - To C...                 12455.3 · Due To Due From - EKV     32,953.47
      General Journal     03/31/2020     WNA ...                        To record NSF fees                              76500 · Service Charges                 72.00

   Total 10525 · DDA UB OP 6222                                                                                                                             33,025.47

TOTAL                                                                                                                                                       33,025.47




                                                                                                                                                               Page 1
12:21 PM                     No. 1:17-bk-00021      Doc 792     Filed Kanawha
                                                                      05/11/20 City
                                                                                Entered 05/11/20 13:25:33                         Page 19 of
                                                                           71
                                                             Disbursement Detail Report
04/28/20
Cash Basis                                                                As of March 31, 2020

             Type            Date     Num             Name                               Memo                   Class   Clr                 Split              Credit
   DDA FBOC KAN 1192
     Bill Pmt -Check    03/02/2020   1198   Mountain Metro Managemen...     Management Fee March 2020                   X     Accounts payable-Post Petition       850.00
     Bill Pmt -Check    03/02/2020   DEB    Premier Bank                    Note 351018                                 X     Accounts payable-Post Petition     3,392.01
     Bill Pmt -Check    03/03/2020   DEB    Premier Bank                    330005                                      X     Accounts payable-Post Petition    15,936.29
     Bill Pmt -Check    03/04/2020   EFT    Appalachian Power 844-1-9       023-869-844-1-9                             X     Accounts payable-Post Petition       147.62
     Deposit            03/09/2020                                          Deposit                                     X     Insurance Income
     Deposit            03/16/2020                                          Deposit                                     X     Tenant Reimbursements
     Bill Pmt -Check    03/16/2020   DEB    Premier Bank                    Principal Payment to repay R/E...           X     Accounts payable-Post Petition      3,350.00
     Deposit            03/19/2020                                          Deposit                                     X     Tenant Reimbursements
     Deposit            03/24/2020                                          Deposit                                     X     -SPLIT-
     Bill Pmt -Check    03/30/2020   DEB    Premier Bank                    Note 351018                                 X     Accounts payable-Post Petition      3,392.01

   Total DDA FBOC KAN 1192                                                                                                                                      27,067.93

TOTAL                                                                                                                                                           27,067.93




                                                                                                                                                                    Page 1
2:18 PM    No. 1:17-bk-00021         DocLa792
                                           Quinta  Inns
                                               Filed    & SuitesEntered
                                                     05/11/20    - Elkview, WV 13:25:33
                                                                        05/11/20                    Page 20 of
                                                          71
                                       A/P Aging Summary Post-Petition
04/28/20
                                                  As of March 31, 2020

                                                 Current     1 - 30      31 - 60     61 - 90      > 90        TOTAL
          Appalachian Power                       4,366.97      0.00          0.00       0.00        0.00      4,366.97
          AT&T OneNet Service                        16.92      0.00          0.00       0.00        0.00         16.92
          Bankers Insurance                           0.00      0.00          0.00       0.00       (0.10)        (0.10)
          DC Elevator                                 0.00      0.00          0.00       0.00    2,565.20      2,565.20
          Dodson Pest Control                         0.00      0.00          0.00       0.00      848.00        848.00
          EcoLab 9795                             1,061.35      0.00          0.00       0.00        0.00      1,061.35
          Ecolab Food Safety Specialties            126.97      0.00          0.00       0.00        0.00        126.97
          Elk Valley Public Service District        567.48      0.00          0.00       0.00        0.00        567.48
          Frontier 0506144                            0.00    827.41          0.00       0.00        0.00        827.41
          Frontier 1114                           1,384.27      0.00          0.00       0.00        0.00      1,384.27
          HD Supply Facilities Maintenance          791.75      0.00          0.00       0.00     (569.36)       222.39
          Kanawha County Sheriff Occupancy Tax    2,732.83      0.00          0.00       0.00        0.00      2,732.83
          La Quinta Franchising LLC               7,665.21      0.00     22,304.80       0.00   51,955.67     81,925.68
          Mountaineer Gas Company 9374              420.21      0.00          0.00       0.00        0.00        420.21
          Waste Management 1788-7                   350.46      0.00          0.00       0.00        0.00        350.46
          West Virginia American Water            1,191.30      0.00          0.00       0.00        0.00      1,191.30
          West Virginia State Tax Department      2,732.83      0.00          0.00       0.00        0.00      2,732.83

    TOTAL                                        23,408.55    827.41     22,304.80       0.00   54,799.41    101,340.17




                                                                                                                      Page 1
1:43 PM    No. 1:17-bk-00021         La Quinta
                                     Doc       Inn &05/11/20
                                         792 Filed   Suites - Summersville,  WV13:25:33
                                                               Entered 05/11/20                         Page 21 of
                                                         71
                                       A/P Aging Summary-Post Petition
04/28/20
                                                   As of March 31, 2020

                                                   Current    1 - 30      31 - 60    61 - 90     > 90       TOTAL
             Allbridge                                 0.00       0.00        0.00       0.00    2,537.34    2,537.34
             In The Swim                               0.00       0.00        0.00       0.00     -212.94     -212.94
             Johnson Controls Fire Protection LP       0.00       0.00        0.00       0.00    2,505.00    2,505.00
             La Quinta Franchising, LLC                0.00       0.00        0.00       0.00   66,327.14   66,327.14
             Link Media Outdoor                        0.00       0.00        0.00       0.00    1,500.00    1,500.00
             Onity United Technologies                 0.00       0.00        0.00       0.00   -9,097.39   -9,097.39
             West Virginia Tax Department              0.00       0.00        0.00       0.00       -0.01       -0.01

           TOTAL                                       0.00       0.00        0.00       0.00   63,559.14   63,559.14




                                                                                                                        Page 1
1:40 PM    No. 1:17-bk-00021         Doc 792  Filed Kanawha
                                                    05/11/20 City
                                                              Entered 05/11/20 13:25:33                 Page 22 of
                                                         71
                                        A/P Aging Summary Post-Petition
04/28/20
                                                   As of March 31, 2020

                                                   Current    1 - 30      31 - 60    61 - 90     > 90       TOTAL
             Kanawha County Sheriff Property Tax      0.00       0.00         0.00      0.00        0.00        0.00
             Plaza Management, LLC-SC                 0.00       0.00         0.00      0.00   12,000.00   12,000.00

           TOTAL                                      0.00       0.00         0.00      0.00   12,000.00   12,000.00




                                                                                                                       Page 1
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 23 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 24 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 25 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 26 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 27 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 28 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 29 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 30 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 31 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 32 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 33 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 34 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 35 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 36 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 37 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 38 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 39 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 40 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 41 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 42 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 43 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 44 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 45 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 46 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 47 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 48 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 49 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 50 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 51 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 52 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 53 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 54 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 55 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 56 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 57 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 58 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 59 of
                                         71
2:19 PM    No. 1:17-bk-00021           DocLa792
                                             Quinta  Inns
                                                 Filed    & SuitesEntered
                                                       05/11/20    - Elkview, WV 13:25:33
                                                                          05/11/20                             Page 60 of
                                                            71
                                                     Balance Sheet
04/28/20
Accrual Basis                                             As of March 31, 2020

                                                                        Jan 31, 20      Feb 29, 20       Mar 31, 20
                ASSETS
                  Current Assets
                    Checking/Savings
                       10525 · DDA UB OP 9483                              1,879.51         2,621.16         2,587.49

                     Total Checking/Savings                                1,879.51         2,621.16         2,587.49

                     Other Current Assets
                       121 · Petty Cash                                     6,808.77             0.00             0.00
                       12455.1 · Due To Due From - CLA                 (1,813,351.33)   (1,813,351.33)   (1,813,351.33)
                       12455.4 · Due to Due From - FMT                    270,494.93       270,494.93       270,494.93
                       12455.6 · Due to Due From - MGT                     (3,000.00)       (3,000.00)       (3,000.00)
                       12455.7 · Due to Due From - SUM                   (200,914.08)     (200,914.08)     (220,342.68)
                       12456.3 · Due to Due from - SUM DIP                (16,550.00)      (16,550.00)      (16,550.00)
                       12456.4 · Due to Due From - KAN                     50,289.21        50,289.21        50,289.21
                       15102 · Prepaid Insurance                           24,946.15        21,743.74        17,268.89

                     Total Other Current Assets                        (1,681,276.35)   (1,691,287.53)   (1,715,190.98)

                  Total Current Assets                                 (1,679,396.84)   (1,688,666.37)   (1,712,603.49)

                  Fixed Assets
                     Franchise Fee EG CIS Elkview                          10,000.00        10,000.00        10,000.00
                     17000 · Accum Amort EG CIS Elkview                   (22,322.09)      (22,457.17)      (22,592.25)
                     17100 · Furniture, Fixtures & Equipment            1,365,308.42     1,365,308.42     1,365,308.42
                     17110 · Land EG CIS Elkview                          402,500.00       402,500.00       402,500.00
                     17125 · Accum Depr EG CIS Elkview                 (3,521,063.44)   (3,530,255.52)   (3,539,447.60)
                     17130 · Building & Improvements                    4,260,164.81     4,260,164.81     4,260,164.81
                     77900.8 · Franchise Fee Deposits                      32,500.00        32,500.00        32,500.00

                  Total Fixed Assets                                    2,527,087.70    2,517,760.54     2,508,433.38

                  Other Assets
                    17800.1 · Loan Fees - CB&T 132510409870               28,241.55        28,241.55        28,241.55
                    17800.2 · Loan Fees - CB&T 132510409872                  258.20           258.20           258.20
                    17800.3 · Loan Fees - CB&T 21426                      12,875.13        12,875.13        12,875.13

                  Total Other Assets                                      41,374.88        41,374.88        41,374.88

                TOTAL ASSETS                                             889,065.74       870,469.05       837,204.77

                LIABILITIES & EQUITY
                   Liabilities
                      Current Liabilities
                          Accounts Payable
                             20200 · Accounts Payable-Pre-Petition       366,475.72       366,475.72       366,475.72
                             20300 · Accounts Payable-Post Petition       78,063.06       105,509.98       101,340.17

                        Total Accounts Payable                           444,538.78       471,985.70       467,815.89

                        Other Current Liabilities
                           Due to Bill Amruzzino                           3,100.00         3,100.00         3,100.00
                           22200 · Sales Tax Payable                           0.00          (657.97)            0.00
                           22270 · Occupancy Tax Payable                       0.00          (665.11)            0.00
                           22430 · Property Taxes Payable                196,616.27       203,461.24       210,306.21
                           22470 · Accrued Expenses                        5,702.88         1,597.00         2,413.00

                        Total Other Current Liabilities                  205,419.15       206,835.16       215,819.21

                     Total Current Liabilities                           649,957.93       678,820.86       683,635.10

                     Long Term Liabilities
                       30502 · N/P Carter Bank & Trust 21426            5,028,512.79    5,028,512.79     5,028,512.79

                     Total Long Term Liabilities                        5,028,512.79    5,028,512.79     5,028,512.79

                  Total Liabilities                                     5,678,470.72    5,707,333.65     5,712,147.89

                  Equity
                    36000 · Retained Earnings                          (4,753,136.22)   (4,753,136.22)   (4,753,136.22)


                                                                                                                            Page 1
2:19 PM    No. 1:17-bk-00021      DocLa792
                                        Quinta  Inns
                                            Filed    & SuitesEntered
                                                  05/11/20    - Elkview, WV 13:25:33
                                                                     05/11/20                      Page 61 of
                                                       71
                                                Balance Sheet
04/28/20
Accrual Basis                                 As of March 31, 2020

                                                            Jan 31, 20      Feb 29, 20       Mar 31, 20
                    Net Income                                (36,268.76)     (83,728.38)     (121,806.90)

                  Total Equity                             (4,789,404.98)   (4,836,864.60)   (4,874,943.12)

                TOTAL LIABILITIES & EQUITY                   889,065.74       870,469.05       837,204.77




                                                                                                                Page 2
2:19 PM     No. 1:17-bk-00021                       La Quinta
                                               Doc 792  FiledInns & SuitesEntered
                                                              05/11/20    - Elkview,05/11/20
                                                                                     WV      13:25:33                 Page 62 of
04/28/20                                                      Profit71
                                                                     & Loss
Accrual Basis                                                January through March 2020

                                                                    Jan 20            Feb 20             Mar 20              TOTAL

  Ordinary Income/Expense
       Income
          41000 · Room Revenue                                          68,203.82          50,997.53         49,268.85          168,470.20
          41003 · Restaurant Revenue - Food                                  0.00               0.00              3.00                3.00
          41004 · Gift Shop/Pantry Revenue                                 520.00           1,989.19            583.00            3,092.19
          41005 · Laundry/Dry Cleaning Revenue                               0.00               0.00             50.00               50.00

           Total Income                                                 68,723.82          52,986.72         49,904.85          171,615.39

           Cost of Goods Sold
             73250 · Cost of Food                                        4,520.78           2,312.25          1,696.81              8,529.84

           Total COGS                                                    4,520.78           2,312.25          1,696.81              8,529.84

     Gross Profit                                                       64,203.04          50,674.47         48,208.04          163,085.55

           Expense
             66100 · Salaries - General Management                       6,762.76           4,201.81          3,436.49             14,401.06
             66110 · Salaries - F&B                                      1,582.86           1,070.36          1,106.60              3,759.82
             66115 · Salaries - Housekeeping                             8,071.51           4,490.75          5,903.40             18,465.66
             66120 · Salaries - Front Office                            11,327.43           7,757.13          8,509.47             27,594.03
             66235 · Salaries - Maintenance                              4,496.48           3,437.07          2,639.50             10,573.05
             66255 · Payroll Taxes                                      10,521.13           6,755.05          7,121.27             24,397.45
             69762 · Payroll Fees - Paychex                              1,467.45             723.46            732.96              2,923.87

             69827 · Workers' Compensation                                   364.88            364.88             364.88            1,094.64
             71000 · Supplies
               71100 · Guest Room Supplies                          1,060.66           1,171.92            791.75             3,024.33
               71102 · Printing & Office Supplies                     479.97               0.00              0.00               479.97
               71104 · Cleaning Supplies                            2,626.03           1,828.30          1,449.97             5,904.30
               71105 · Cleaning Supplies - F&B                         49.53              40.70            126.97               217.20
               71000 · Supplies - Other                               867.44           7,664.47            806.71             9,338.62

             Total 71000 · Supplies                                      5,083.63          10,705.39          3,175.40             18,964.42

             71350 · Travel Agency Commission                                321.56            502.31               0.00             823.87
             71880 · Travel-Meals-Lodging                                      0.00              0.00             481.49             481.49
             75000 · Utilities
               75100 · Electricity                                  5,879.77          10,970.87          4,366.97            21,217.61
               75151 · Gas                                            537.68             456.15            420.21             1,414.04
               75152 · Water-Sewage                                 3,121.28           4,155.23          1,758.78             9,035.29
               75153 · Waste Removal                                  806.64             363.15            350.46             1,520.25
               75154 · Internet Service                               159.35              33.31              0.00               192.66
               75155 · Telephone Service                            3,155.54           2,258.38          3,653.93             9,067.85
               75156 · Cable TV                                     2,518.16           2,492.53          2,492.53             7,503.22

             Total 75000 · Utilities                                    16,178.42          20,729.62         13,042.88             49,950.92

             76460 · Chargeback                                                0.00               0.00            110.88             110.88
             76500 · Service Charges
               76520 · Late Fees                                      68.82                0.00             0.00                68.82
               76523 · Wire fees                                      50.00                0.00             0.00                50.00
               76500 · Service Charges - Other                         3.00                0.00             0.00                 3.00

             Total 76500 · Service Charges                                   121.82               0.00              0.00             121.82

             76700 · Credit Card Processing Fees
               76701 · American Express                               126.12              68.22            235.19               429.53
               76703 · Merchant Services                               38.29              34.28             31.52               104.09
               76700 · Credit Card Processing Fees - Other          1,695.86           1,702.98          1,223.48             4,622.32

             Total 76700 · Credit Card Processing Fees                   1,860.27           1,805.48          1,490.19              5,155.94

             767500 · Management Fee                                     1,750.00           1,750.00          1,750.00              5,250.00
             76800 · Professional Fees
               76801 · Accounting                                   1,000.00           1,000.00          1,000.00             3,000.00

             Total 76800 · Professional Fees                             1,000.00           1,000.00          1,000.00              3,000.00

             774 · Postage and Delivery                                    604.52             181.40              0.00                785.92
             77900 · Franchise Fees                                     13,882.92           8,421.88          7,665.21             29,970.01

             78000 · Repairs & Maintenance
               78103 · Light Bulbs                                     0.00             978.01               0.00               978.01
               78106 · Pest Control                                    0.00               0.00           1,696.00             1,696.00
               78108 · Elevator                                        0.00             953.48           4,990.00             5,943.48
               78111 · Plumbing                                      102.51               0.00               0.00               102.51
               78113 · Landscaping-Grounds-Roads                     550.00             550.00             550.00             1,650.00
               78114 · Small Equip Purchase and Repair               176.55               0.00               0.00               176.55


                                                                                                                                      Page 1
2:19 PM     No. 1:17-bk-00021                      La Quinta
                                              Doc 792  FiledInns & SuitesEntered
                                                             05/11/20    - Elkview,05/11/20
                                                                                    WV      13:25:33            Page 63 of
04/28/20                                                     Profit71
                                                                    & Loss
Accrual Basis                                            January through March 2020

                                                                Jan 20            Feb 20            Mar 20             TOTAL

                78000 · Repairs & Maintenance - Other             68.00               0.00             0.00               68.00

             Total 78000 · Repairs & Maintenance                         897.06        2,481.49          7,236.00            10,614.55

             78951 · Auto - Fuel Expense                                 0.00              0.00            317.84               317.84
             78953 · Vehicle Expense                                     0.00            192.91              0.00               192.91
             80400 · Property Tax - Personal                           898.60            898.60            898.60             2,695.80
             80405 · Property Tax - Real                             5,946.37          5,946.37          5,946.37            17,839.11
             80450 · Property Insurance                              3,935.14          3,935.14          3,935.14            11,805.42
             80460 · General Liability Insurance                       278.83            278.83            278.83               836.49

             85875 · Depreciation Expense                            9,192.08          9,192.08          9,192.08            27,576.24
             85880 · Amortization Expense                              135.08            135.08            135.08               405.24
             86000 · United States Trustee Fees                      1,270.00          1,177.00           (184.00)            2,263.00

           Total Expense                                           107,950.80         98,134.09         86,286.56        292,371.45

  Net Ordinary Income                                              (43,747.76)        (47,459.62)      (38,078.52)       (129,285.90)

  Other Income/Expense
    Other Income
       Reginia F. Ranson                                                 0.00                0.00             0.00                0.00
       802 · Other Income                                            7,479.00                0.00             0.00            7,479.00

     Total Other Income                                              7,479.00                0.00             0.00            7,479.00

  Net Other Income                                                   7,479.00                0.00             0.00            7,479.00

Net Income                                                         (36,268.76)        (47,459.62)      (38,078.52)       (121,806.90)




                                                                                                                                Page 2
3:00 PM    No. 1:17-bk-00021           La Quinta
                                       Doc       Inn &05/11/20
                                           792 Filed   Suites - Summersville,  WV13:25:33
                                                                 Entered 05/11/20                               Page 64 of
                                                           71
                                                    Balance Sheet
04/28/20
Accrual Basis                                              As of March 31, 2020

                                                                          Jan 31, 20     Feb 29, 20      Mar 31, 20
                 ASSETS
                   Current Assets
                     Checking/Savings
                        10525 · DDA UB OP 6222                              33,514.47       32,953.47           -72.00

                      Total Checking/Savings                                33,514.47       32,953.47           -72.00

                      Other Current Assets
                         12455.1 · Due To Due From - CLK                 -1,566,468.09   -1,566,468.09   -1,566,468.09
                         12455.2 · Due To Due From - ELK                     16,550.00       16,550.00       16,550.00
                         12455.3 · Due To Due From - EKV                    200,914.08      200,914.08      220,342.68
                         12455.4 · Due To Due From - FMT                    245,497.39      245,497.39      245,497.39
                         12455.5 · Due To Due From - KAN                    -13,667.50      -13,667.50      -13,667.50
                         14100 · Food Inventory                                 372.01          372.01          372.01
                         15102 · Prepaid Insurance                           27,189.32       27,189.32       17,326.07

                      Total Other Current Assets                         -1,089,612.79   -1,089,612.79   -1,080,047.44

                   Total Current Assets                                  -1,056,098.32   -1,056,659.32   -1,080,119.44

                   Fixed Assets
                      M&E EG CIS Summersville                               118,354.00      118,354.00      118,354.00
                      16005 · Franchise Fees - Deposits                      32,500.00       32,500.00       32,500.00
                      17100 · Furniture, Fixtures & Equipment             1,167,518.87    1,167,518.87    1,167,518.87
                      17110 · Land                                          402,500.00      402,500.00      402,500.00
                      17130 · Building & Improvements SUM                 4,797,078.29    4,797,078.29    4,797,078.29
                      17180 · Accum Depreciation - Corp Equi             -3,612,393.05   -3,612,393.05   -3,612,393.05
                      17850 · Accum Amortization                            -47,770.16      -48,116.49      -48,462.82

                   Total Fixed Assets                                     2,857,787.95   2,857,441.62    2,857,095.29

                   Other Assets
                     16000 · Security Deposit                                5,100.00        5,100.00        5,100.00
                     17800 · Deferred Financing Costs                       34,920.00       34,920.00       34,920.00
                     17800.1 · Loan Fees - CB&T 132510409871                42,865.25       42,865.25       42,865.25
                     17800.2 · Loan Fees - CB&T 132510409872                   258.20          258.20          258.20
                     17800.3 · Loan Fees - CB&T 21426                       13,742.87       13,742.87       13,742.87

                   Total Other Assets                                       96,886.32       96,886.32       96,886.32

                 TOTAL ASSETS                                             1,898,575.95   1,897,668.62    1,873,862.17

                 LIABILITIES & EQUITY
                    Liabilities
                       Current Liabilities
                           Accounts Payable
                              20200 · Accounts Payable-Pre-Petition        323,435.38      323,435.38      323,435.38
                              20300 · Accounts payable-Post Petition        63,559.14       63,559.14       63,559.14

                         Total Accounts Payable                            386,994.52      386,994.52      386,994.52

                         Other Current Liabilities
                           22430 · Accrued Property Taxes                  108,920.64      108,920.64      108,920.64
                           22470 · Accrued Expenses                         43,266.59       44,281.59       22,169.47
                           22700 · Due to Bill Abruzzino                     3,000.00        3,000.00        3,000.00

                         Total Other Current Liabilities                   155,187.23      156,202.23      134,090.11

                      Total Current Liabilities                            542,181.75      543,196.75      521,084.63

                      Long Term Liabilities
                        30502 · N/P CB&T 21426                            5,347,985.21   5,347,985.21    5,347,985.21

                      Total Long Term Liabilities                         5,347,985.21   5,347,985.21    5,347,985.21

                   Total Liabilities                                      5,890,166.96   5,891,181.96    5,869,069.84

                   Equity
                     36000 · Retained Earnings                           -3,990,080.91   -3,990,080.91   -3,990,080.91
                     Net Income                                              -1,510.10       -3,432.43       -5,126.76


                                                                                                                             Page 1
3:00 PM    No. 1:17-bk-00021      La Quinta
                                  Doc       Inn &05/11/20
                                      792 Filed   Suites - Summersville,  WV13:25:33
                                                            Entered 05/11/20                       Page 65 of
                                                      71
                                               Balance Sheet
04/28/20
Accrual Basis                                 As of March 31, 2020

                                                             Jan 31, 20     Feb 29, 20      Mar 31, 20
                   Total Equity                             -3,991,591.01   -3,993,513.34   -3,995,207.67

                 TOTAL LIABILITIES & EQUITY                  1,898,575.95   1,897,668.62    1,873,862.17




                                                                                                                Page 2
3:00 PM    No. 1:17-bk-00021          La Quinta
                                      Doc       Inn &05/11/20
                                          792 Filed   Suites - Summersville,  WV13:25:33
                                                                Entered 05/11/20                              Page 66 of
                                                          71
                                                   Profit & Loss
04/28/20
Accrual Basis                                        January through March 2020

                                                                        Jan 20      Feb 20      Mar 20      TOTAL
                  Ordinary Income/Expense
                       Expense
                          69762 · Payroll Fees - Paychex                  110.00      559.75        0.00      669.75

                             71000 · Supplies                               0.00        0.00        0.00        0.00

                             73320 · Licenses and Permits                  25.00        0.00        0.00       25.00
                             76500 · Service Charges                        0.00        0.00       72.00       72.00

                             76700 · Credit Card Processing Fees            0.77        1.25        0.00        2.02

                             76800.2 · Professional Fees - Accounting   1,000.00    1,000.00    1,000.00    3,000.00
                             85880 · Amortization Expense                 346.33      346.33      346.33    1,038.99
                             86000 · Unitied States Trustee Fees           28.00       15.00      276.00      319.00

                       Total Expense                                    1,510.10    1,922.33    1,694.33    5,126.76

                  Net Ordinary Income                                   -1,510.10   -1,922.33   -1,694.33   -5,126.76

                Net Income                                              -1,510.10   -1,922.33   -1,694.33   -5,126.76




                                                                                                                           Page 1
3:01 PM    No. 1:17-bk-00021              Doc 792   Filed Kanawha
                                                          05/11/20 City
                                                                    Entered 05/11/20 13:25:33       Page 67 of
                                                               71
                                                        Balance Sheet
04/28/20
Accrual Basis                                         As of March 31, 2020

                                                          Jan 31, 20           Feb 29, 20            Mar 31, 20
   ASSETS
     Current Assets
       Checking/Savings
          DDA FBOC KAN 1192                                       40,127.02            46,877.98             32,338.76

           Total Checking/Savings                                 40,127.02            46,877.98             32,338.76

           Other Current Assets
             Prepaid Insurance                                     5,555.70             4,861.23              4,166.76
             Due to Due From
                CLK                                       (794,678.66)         (794,678.66)          (794,678.66)
                EKV                                        (50,289.21)          (50,289.21)           (50,289.21)
                FMT                                       (109,447.19)         (109,447.19)          (109,447.19)
                SUM                                         13,667.50            13,667.50             13,667.50

              Total Due to Due From                             (940,747.56)         (940,747.56)          (940,747.56)

           Total Other Current Assets                           (935,191.86)         (935,886.33)          (936,580.80)

      Total Current Assets                                      (895,064.84)         (889,008.35)          (904,242.04)

      Fixed Assets
         Accumulated Amortization                                 (2,938.34)           (2,980.92)            (3,023.50)
         Accumulated Depreciation                               (542,104.31)         (548,784.73)          (555,465.15)
         Buildings and Improvements
            Hyatt                                            9,411.33            9,411.33               9,411.33
            Verizon Building                               376,911.83          376,911.83             376,911.83
            Buildings and Improvements - Other             525,389.02          525,389.02             525,389.02

           Total Buildings and Improvements                      911,712.18           911,712.18            911,712.18

           CWIP                                                  827,943.04           827,943.04            827,943.04
           Land                                                1,517,000.00         1,517,000.00          1,517,000.00
           Land Improvements                                   1,386,758.80         1,386,758.80          1,386,758.80

      Total Fixed Assets                                       4,098,371.37         4,091,648.37          4,084,925.37

      Other Assets
        Loan Fees - First Bank 351018                              7,664.00             7,664.00              7,664.00

      Total Other Assets                                           7,664.00             7,664.00              7,664.00

   TOTAL ASSETS                                                3,210,970.53         3,210,304.02          3,188,347.33

   LIABILITIES & EQUITY
      Liabilities
         Current Liabilities
             Accounts Payable
                Accounts payable-Post Petition                    12,000.00            12,147.62             12,000.00
                Accounts Payable-Pre-Petition                        949.50               949.50                949.50

              Total Accounts Payable                              12,949.50            13,097.12             12,949.50

              Other Current Liabilities
                 Due to Bill Abruzzino                             2,000.00             2,000.00              2,000.00
                 Accrued Expenses                                  1,779.20             1,276.48              1,810.77
                 Property Taxes Payable                           40,423.03            46,197.75             51,972.47

              Total Other Current Liabilities                     44,202.23            49,474.23             55,783.24

           Total Current Liabilities                              57,151.73            62,571.35             68,732.74

           Long Term Liabilities
             N/P First Bank 330005                             1,327,755.22         1,315,027.40          1,301,817.91
             N/P First Bank 351018                               314,237.78           314,237.78            310,385.54

           Total Long Term Liabilities                         1,641,993.00         1,629,265.18          1,612,203.45

      Total Liabilities                                        1,699,144.73         1,691,836.53          1,680,936.19

      Equity
        Retained Earnings                                      1,513,008.56         1,513,008.56          1,513,008.56
                                                                                                                    Page 1
3:01 PM    No. 1:17-bk-00021    Doc 792   Filed Kanawha
                                                05/11/20 City
                                                          Entered 05/11/20 13:25:33      Page 68 of
                                                     71
                                              Balance Sheet
04/28/20
Accrual Basis                               As of March 31, 2020

                                                Jan 31, 20           Feb 29, 20           Mar 31, 20
           Net Income                                   (1,182.76)            5,458.93            (5,597.42)

      Total Equity                                   1,511,825.80         1,518,467.49         1,507,411.14

   TOTAL LIABILITIES & EQUITY                        3,210,970.53         3,210,304.02         3,188,347.33




                                                                                                        Page 2
1:15 PM    No. 1:17-bk-00021              Doc 792   Filed Kanawha
                                                          05/11/20 City
                                                                    Entered 05/11/20 13:25:33               Page 69 of
                                                               71
                                                         Profit & Loss
04/28/20
Accrual Basis                                       January through March 2020

                                                     Jan 20            Feb 20            Mar 20                 TOTAL
      Ordinary Income/Expense
           Income
              Property Tax Income                        2,498.49          2,581.82            312.20               5,392.51
              Insurance Income                             610.19            651.86          1,823.01               3,085.06
              CAM Income                                   644.40            844.40            334.50               1,823.30
              Rental Income                             17,948.04         22,478.04          7,359.00              47,785.08
              Tenant Reimbursements                        700.00          2,790.81          2,700.00               6,190.81

             Total Income                               22,401.12         29,346.93         12,528.71              64,276.76

           Gross Profit                                 22,401.12         29,346.93         12,528.71              64,276.76

             Expense
               Amortization Expense                          42.58             42.58            42.58                 127.74
               Bank Service Charges                           0.00              1.49             0.00                   1.49
               Depreciation Expense                       6,680.42          6,680.42         6,680.42              20,041.26
               Insurance Expense                            694.47            694.47           694.47               2,083.41
               Interest Expense
                  Loan #351018                       1,528.45              0.00          2,931.78               4,460.23
                  Loan #330005                       6,621.18          6,558.47          6,076.80              19,256.45

                Total Interest Expense                    8,149.63          6,558.47         9,008.58              23,716.68

                Managment Fee                              850.00               850.00         850.00               2,550.00
                Professional Fees
                   Accounting Fees                     500.00           500.00             500.00               1,500.00

                Total Professional Fees                    500.00               500.00         500.00               1,500.00

                Repairs and Maintenance                         0.00            730.00              0.00              730.00
                Tax
                  B&O                                  224.01            293.47            125.29                 642.77
                  Property                           5,774.72          5,774.72          5,774.72              17,324.16

                Total Tax                                 5,998.73          6,068.19         5,900.01              17,966.93

                United States Trustee Fees                 327.00               432.00            (91.00)             668.00
                Utilities
                   Electric                            341.05           147.62               0.00                488.67

                Total Utilities                            341.05               147.62              0.00              488.67

             Total Expense                              23,583.88         22,705.24         23,585.06              69,874.18

      Net Ordinary Income                                (1,182.76)         6,641.69       (11,056.35)              (5,597.42)

   Net Income                                            (1,182.76)         6,641.69       (11,056.35)              (5,597.42)




                                                                                                                           Page 1
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 70 of
                                         71
No. 1:17-bk-00021   Doc 792   Filed 05/11/20   Entered 05/11/20 13:25:33   Page 71 of
                                         71
